t c memo united_states tax_court arthur f millard petitioner v commissioner of internal revenue respondent docket no filed date arthur f millard pro_se travis t vance iii for respondent memorandum opinion wells judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issue to be decided is whether petitioner’ sec_2001 gross_income includes the amount of a check petitioner received but did not cash in all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure background the parties submitted the instant case fully stipulated without trial pursuant to rule the parties’ stipulations of fact are hereby incorporated by this reference and are found as facts in the instant case at the time of filing the petition petitioner resided in doraville georgia during petitioner owned an individual_retirement_account ira with southtrust bank on date southtrust bank issued to petitioner a check in the amount of dollar_figure the original check southtrust bank debited petitioner’s ira account by dollar_figure and recorded the transaction as a premature_distribution subsequently southtrust bank submitted to respondent a form 1099-r reporting a taxable_distribution of dollar_figure the records of southtrust bank indicated a zero balance in petitioner’s ira account as of date on date petitioner presented the original check to southtrust bank for payment southtrust bank canceled the original check but issued petitioner a second check in the amount of dollar_figure the replacement check which reflected the current date on date respondent mailed to petitioner’s last_known_address a statutory_notice_of_deficiency with respect to petitioner’ sec_2001 tax_year respondent determined that a deficiency resulted from petitioner’s failure to include the amount of the check in gross_income for in addition to the regular_tax_liability respondent determined that a 10-percent additional tax applied to the amount of the check pursuant to sec_72 petitioner timely filed a petition with this court for a redetermination of the deficiency discussion respondent contends that the distribution of the original check by southtrust bank constituted an ira distribution and consequently the amount of the original check must be included in petitioner’s gross_income in the year of receipt petitioner concedes that he initiated closure of the ira account and received the original check from southtrust bank in however petitioner contends that because he did not endorse or negotiate the original check the account remained open throughout relying on article sec_3 and of the uniform commercial code as adopted by georgia and related caselaw petitioner contends that the original check and the underlying funds remained the property of southtrust bank during the year in issue and consequently the receipt of the original check did not constitute the receipt of taxable_income by petitioner the statutes petitioner cites include ga code ann secs and citing a g edwards sons inc v paulk bankr bankr m d ga petitioner contends that a check is not a financial statement or money but is evidence of debt petitioner also cites 610_f2d_25 1st cir as illustrative of the proposition of negotiable instruments law that the drawer of a check retains ownership of the check sec_61 provides that gross_income includes all income from whatever source derived subject only to the exclusions otherwise provided in sec_61 congress intended to exert ‘the full measure of its taxing power’ and to bring within the definition of income any ‘accession to wealth ’ 504_us_229 citations omitted consequently the definition of gross_income has a broad scope and exclusions are construed narrowly 515_us_323 336_us_28 sec_61 gross_income defined a general definition --except as otherwise provided in this subtitle gross_income means all income from whatever source derived including but not limited to the following items annuities sec_408 provides that any amount_paid or distributed out of an individual_retirement_plan must be included in gross_income by the distributee in the manner provided under sec_72 except as otherwise provided the term individual_retirement_plan includes an ira sec_7701 however the amount distributed from an individual_retirement_plan is not subject_to tax if the amount is rolled over into an individual_retirement_account or individual_retirement_annuity within days of the distribution see sec_408 in the instant case petitioner concedes that he made no rollover_contribution after receiving the original check from southtrust bank cash_method taxpayers must include all items of gross_income in the taxable_year of actual or constructive receipt sec_1_451-2 income_tax regs sets forth the general_rule for constructive receipt of income as follows sec_72 provides sec_72 general_rule for annuities -- except as otherwise provided in this chapter gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract sec_1_446-1 income_tax regs provides i cash_receipts_and_disbursements_method generally under the cash_receipts_and_disbursements_method in the computation of taxable_income all items which constitute gross_income whether in the form of cash property or services are to be included for the taxable_year in which actually or constructively received a general_rule income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations consequently a cash_method taxpayer constructively receives income as of the date that a check is received absent a substantial limitation 83_tc_755 ndollar_figure 18_tc_31 roberts v commissioner tcmemo_2002_281 in the instant case the record reflects that the original check was not subject_to substantial limitations and petitioner makes no contention otherwise consequently we find that petitioner constructively received dollar_figure of income upon his receipt of the original check in accordingly petitioner’ sec_2001 gross_income includes the ira distribution of dollar_figure petitioner’s reliance on georgia commercial statutes and related caselaw is misplaced while state law creates legal interests and rights it does not override the federal doctrine 4petitioner was also in actual receipt of the check which we have held to constitute a cash_equivalent in martin v commissioner tcmemo_1992_331 citing 158_f2d_859 7th cir affg 5_tc_1283 affd 987_f2d_770 5th cir we stated the receipt of a check is tantamount to the receipt of cash even if the check is not deposited or otherwise negotiated provided that its receipt is not subject_to substantial limitations’ and there is no reason to suppose that it will be dishonored of constructive receipt as set forth in the code and the regulations since it is federal_law that designates which of those interests and rights is taxed see 148_f3d_1027 8th cir we agree that the law of negotiable instruments provides a useful backdrop but it cannot trump the doctrine_of constructive receipt as developed in the internal_revenue_code and its implementing treasury regulations sec_72 provides that a 10-percent additional tax applies to any amount received from a qualified_retirement_plan subject_to exceptions enumerated in sec_72 in the sec_72 provides sec_72 10-percent additional tax on early distributions from qualified_retirement_plans -- imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income subsection not to apply to certain distributions --except as provided in paragraphs and paragraph shall not apply to any of the following distributions a in general --distributions which are-- i made on or after the date on which the employee attains age ii made to a beneficiary or to the estate of the employee on or after the death continued instant case the record reveals that no exception to the percent additional tax applies with respect to the distribution of dollar_figure and petitioner does not contend otherwise consequently we find that the 10-percent additional tax applies to the distribution in issue to reflect the foregoing decision will be entered for respondent continued of the employee iii attributable to the employee’s being disabled within the meaning of subsection m iv part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his designated_beneficiary v made to an employee after separation_from_service after attainment of age vi dividends_paid with respect to stock of a corporation which are described in sec_404 or vii made on account of a levy under sec_6331 on the qualified_retirement_plan
